Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8, 10-13, 15-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0206246) in view of Sun (US 2018/0098349).
Regarding claims 1 and 11, Zhang describes a method/apparatus for wireless communication comprising: 
[processor & memory, and processor executable code to] (fig. 11 & para. 76, as a network device being a base station):

performing, by the mobile device based on the one or more parameters included in the first message, a first transmission with the wireless communication node (fig. 1 #108, abstract & para. 39, UE sends UL packet transmission (Tx) using configured Tx parameters);  and 
performing, by the mobile device based on at least one parameter of the one or more parameters included in the first message, a grant-free transmission with the wireless communication node (fig. 1 #108, abstract & para. 39, UE continues to send grant-free UL packet transmission (Tx) using configured Tx parameters, as indicated by “…”).
Zhang fails to further expliciltly describing:
wherein the one or more parameters indicate a first time-frequency resource for a semi-persistent scheduling (SPS) transmission and a second time-frequency resource for a grant-free transmission,
first transmission being the SPS transmission,
second transmission being the grant-free transmission.
Sun also describing wireless scheduling (title), further describing:
wherein the one or more parameters indicate a first time-frequency resource for a semi-persistent scheduling (SPS) transmission and a second time-frequency resource grant-free transmission, UL grant-less transmission, contention-based UL transmission or UL Semi-persistent Scheduling (SPS) transmission) (para. 8), herein referred to but not used as a prior art for rejection.
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the scheduling parameter(s) in Zhang be a first time-frequency resource for SPS transmission and a second time-frequency resource for grant-free transmission as in Sun.
The motivation for combining the teachings is that this enables support of different types of service with different traffic patterns & QoS requirements (Sun para. 7).
	Regarding claims 2 and 12, Zhang describes:
wherein performing the grant-free transmission is further based on one or more parameters included in a second message that is broadcasted or multi-casted from the wireless communication node (fig. 1 #116 & 120 & para. 39, upon receiving reconfiguration of transmission (Tx) parameters for UL configuration (second message) via broadcast/multicast, UE sends grant-free UL packet transmission (Tx) using re-configured Tx parameters).
Regarding claims 6 and 16, Zhang describes a method for wireless communication, comprising:
[processor & memory, and processor executable code to] (fig. 11 & para. 76, as a user side device):

	Regarding claims 7 and 17, Zhang describes:
broadcasting or multi-casting, from the wireless communication node, a second message including one or more parameters indicating information for the second transmission between the wireless communication node and the mobile device (fig. 1 #116 & 120 & para. 39, upon receiving reconfiguration of transmission (Tx) parameters for UL configuration (second message) via broadcast/multicast, UE sends grant-free UL packet transmission (Tx) using re-configured Tx parameters).
	Regarding claims 3, 8, 13 and 18, Zhang describes:
wherein the one or more parameters in the first message indicate at least one of the following: a time-frequency resource for the first transmission, or a modulation and coding scheme (MCS) for the first transmission (para. 7, Tx parameters being time-frequency resource, or MCS, para. 10).
	Regarding claims 4, 9, 14 and 19, Zhang describes:

	Regarding claims 5, 10, 15 and 20, Zhang describes:
wherein the at least one parameter of the one or more parameters in the first message indicates at least one of the following: a time-frequency resource for the grant-free transmission, a modulation and coding scheme for the grant-free transmission  (para. 7, Tx parameters being time-frequency resource, or MCS, para. 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  ** Behravan (US 2021/0068086) describing 5G supporting PUSCH transmission without a corresponding UL grant, such as Semi-Persistent Scheduling (SPS) PUSCH and grant-free PUSCH (para. 7) and when the configuration information does not support transmission of the UCI on the first PUSCH, UE transmits the first PUSCH on the transmission resource of the first PUSCH at a first transmission time, and transmits the UCI on the transmission resource of the UCI at a second transmission time (para. 98), and Zou (US 2020/0128537) describing the RAN (e.g., a base station of the RAN or a cell of the RAN) can configure the radio device (e.g., a user equipment or UE) with a radio device-specific number of configured HARQ processes for its grant-free transmission, e.g., for uplink (UL) semi-persistent scheduling (SPS) (para. 8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469